United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
DEPARTMENT OF TRANSPORTATION, U.S.
COAST GUARD, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-331
Issued: August 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2007 appellant filed a timely appeal from an October 26, 2007 Office of
Workers’ Compensation Programs’ nonmerit decision. Because more than one year has elapsed
between the last merit decision dated February 10, 2005 and the filing of this appeal on
November 6, 2007, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 61-year-old supervisor, injured his right knee, right hip and left shoulder on
January 14, 2000 when his left knee gave out, causing him to fall to the ground. He filed a claim
for benefits, which the Office accepted for left shoulder strain and bilateral knee sprain. Appellant
has not worked since the day of the work incident. He retired from the employing establishment
on January 2, 2001. The Office paid him appropriate compensation for temporary total disability.

The Office granted appellant schedule awards on June 8, 2001 for a 9 percent impairment
of the left upper extremity; on June 20, 2002 for a 32 percent impairment of the left lower
extremity and a 15 percent impairment of the right hip/leg; and an additional 25 percent award for
left upper extremity impairment on June 27, 2003.
By decision dated March 23, 2004, the Office denied appellant’s request for an additional
schedule award greater than the amount awarded in the June 27, 2003 Office decision.
By letter dated March 29, 2004, appellant requested reconsideration.
By decision dated February 10, 2005, the Office denied appellant’s request for
modification of the June 27, 2003 Office decision.
By letter dated February 9, 2006, appellant requested reconsideration.
Appellant submitted reports dated January 8, March 5 and April 16, 2007 from
Dr. Michael A. Franchetti, Board-certified in orthopedic surgery. In these reports, Dr. Franchetti
reviewed findings on examination and stated that appellant had tenderness and weakness in his
right shoulder and right elbow. He related that appellant experienced some pain with loss of
motion in the right shoulder and right elbow. Dr. Franchetti diagnosed right shoulder sprain and
strain with rotator cuff injury and right elbow strain. His reports did not contain an evaluation
conducted pursuant to the American Medical Association, Guides to the Evaluation of
Permanent Impairment.
By decision dated October 26, 2007, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim: by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence appellant submitted is not pertinent to the
issue on appeal. Dr. Franchetti diagnosed right shoulder sprain and strain with rotator cuff injury
1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

2

and right elbow strain in his January to April 2007 reports. He addressed findings on
examination and noted some pain with loss of motion in the right shoulder and right elbow.
These reports, however, did not address the relevant issue of whether appellant had any
additional permanent impairment stemming from his accepted employment injuries, pursuant to
the A.M.A., Guides. The Board has held that the submission of evidence which does not address
the particular issue involved in the case does not constitute a basis for reopening the claim.3
Appellant’s reconsideration request failed to show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits.
CONCLUSION
The Office properly refused to reopen appellant’s case for reconsideration on the merits
of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See David J. McDonald, 50 ECAB 185 (1998).

3

